05/26/2017




                   IN THE COURT OF APPEALS OF TENNESSEE
                               AT NASHVILLE
                                 Assigned on Briefs April 3, 2017

                                   IN RE CASYN B., ET AL.1

                     Appeal from the Juvenile Court for Coffee County
                       No. 16J0408        Timothy R. Brock, Judge
                        ___________________________________

                                No. M2016-01958-COA-R3-PT
                            ___________________________________

A father appeals the termination of his parental rights. The court terminated the father’s
rights on the grounds of abandonment by engaging in conduct that exhibited wanton
disregard for the children’s welfare, as well as substantial noncompliance with the
permanency plan. The court found that termination was in the children’s best interests.
Upon our review, we affirm the judgment of the trial court.

    Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Juvenile Court Affirmed

RICHARD H. DINKINS, J., delivered the opinion of the court, in which D. MICHAEL
SWINEY, C. J., and J. STEVEN STAFFORD, P. J., W. S., joined.

C. Brent Keeton, Manchester, Tennessee, for the appellant, Robert B.

Herbert H. Slatery, III, Attorney General and Reporter; Ellison M. Berryhill, Assistant
Attorney General, for the appellee, Tennessee Department of Children’s Services.

                                                OPINION

I. FACTUAL AND PROCEDURAL HISTORY

       Brittany M. (“Mother”) and Robert B. (“Father”) are parents of three children, two
of whom are the subject of this appeal: Casyn B., born in January 2010, and Cayden M.,
born in November 2012. Father is not listed as the father on Cayden’s birth certificate,
but he was established as father in an order of legitimation entered January 21, 2014.2

1
  This Court has a policy of protecting the identity of children in parental termination cases by initializing
the last names of the parties.
2
  The order of legitimation is referenced in the petition to terminate Father’s rights, but it is not in the
record. Father does not dispute that he is the father of Cayden.
       The Tennessee Department Children’s Services (“DCS”) became involved with
the family in November 2013 when it received a referral based on allegations of abuse to
Casyn. As stated in the petition to adjudicate dependency and neglect, filed on December
11, 2013, DCS observed during its investigation that the home in which Mother lived was
“cluttered with old food and clothes and around 6 adults and 4 children and multiple
animals living in the 3-4 bedroom home.” When DCS tested Mother for drugs during the
investigation, she tested positive and admitted to snorting opiates, Xanax, and “‘shake
and bake’ methamphetamines.” The petition alleged that during this time, Father was
incarcerated.

       The children were placed in the custody of DCS in December 2013 and settled in a
foster home. At a hearing in January 2014, counsel for both parents appeared and
waived the parties’ right to a formal adjudicatory hearing, and the juvenile court
adjudicated Casyn and Cayden to be dependent and neglected by an order entered in
March 2014.3

       Permanency plans were created in January 2014, June 2014, January 2015, and
October 2015; all were ratified by the court. The first three were created during Father’s
incarceration and required that Father resolve his legal issues and once released, contact
DCS “to be added to the permanency plan.” At some point during DCS’ involvement,
Mother surrendered her parental rights to both children, and her rights are not at issue in
this appeal.4 Father was released from prison in September 2015, and a new permanency
plan was created in October 2015 that required Father to, inter alia, follow all rules of his
parole; not engage in illegal activities or obtain new charges; complete an alcohol and
drug assessment; and submit to and pass all random drug screens. Father was arrested in
December 2015 for driving on a revoked or suspended license and released on bond; he
was arrested again and jailed on numerous charges in February 2016.

       DCS filed a petition to terminate Father’s parental rights on May 9, 2016, while
Father was incarcerated. The petition alleged as grounds for termination that Father was
in substantial noncompliance with the permanency plan, Tennessee Code Annotated
sections 36-1-113(g)(2) and 37-2-403(a)(2), and that he had abandoned the children by
failing to visit or support them and by engaging in conduct that evidenced wanton

3
  Another child, Chase B., was born to Mother and Father in May 2011. In the protective custody order,
the court found that “The Department learned that custody of Chase B[.] had been granted to a third party
and neither parent retained legal custody of this child. The Department announced to the court it would
non-suit the petition as to Chase.” Chase was not a subject of the petition to terminate Father’s rights, and
no issue is raised regarding him on appeal.
4
 Although there is no order evidencing Mother’s surrender, the court’s termination order states that “. . .
Their birth mother, Brittany M[.], has previously appeared before this court and voluntarily surrendered
her parental rights to the children. This surrender has become final.”
                                                     2
disregard for their welfare, pursuant to Tennessee Code Annotated sections 36-1-
113(g)(1) and 36-1-102(1)(A)(iv). It also alleged that termination was in the best interest
of both children.

        A trial was held on July 25 before the Juvenile Court of Coffee County. DCS
called Father, DCS case manager Seandra Dartis, and DCS team leader Eric Coure to
testify. Eighteen exhibits were entered without objection. Father presented no additional
witnesses or proof. At the conclusion of the trial, the court made oral findings of fact
and granted the petition. An order of termination was entered on August 22, terminating
Father’s parental rights on the grounds of substantial noncompliance with the
permanency plan and abandonment by conduct that exhibited wanton disregard for the
welfare of the children, and upon a finding that termination was in the children’s best
interest.

       Father appeals, articulating the following issue:

       Is there sufficient evidence in the record shown by clear and convincing
       evidence, after a de novo review, to support the statutory grounds for
       termination of parental rights of the Appellant as well as that the
       termination of parental rights was in the best interests of the subject
       children?

II. STANDARD OF REVIEW

       Parents have a fundamental right to the care, custody, and control of their children.
Stanley v. Illinois, 405 U.S. 645, 651 (1972); In re Adoption of A.M.H., 215 S.W.3d 793,
809 (Tenn. 2007). However, that right is not absolute and may be terminated in certain
circumstances. Santosky v. Kramer, 455 U.S. 745, 753-54 (1982); State Dep’t of
Children’s Serv. v. C.H.K., 154 S.W.3d 586, 589 (Tenn. Ct. App. 2004). The statutes on
termination of parental rights provide the only authority for a court to terminate a parent’s
rights. Osborn v. Marr, 127 S.W.3d 737, 739 (Tenn. 2004). Thus, parental rights may be
terminated only where a statutorily defined ground exists. Tenn. Code Ann. § 36-1-
113(c)(1); Jones v. Garrett, 92 S.W.3d 835, 838 (Tenn. 2002); In re M.W.A., 980 S.W.2d
620, 622 (Tenn. Ct. App. 1998). To support the termination of parental rights, only one
ground need be proved, so long as it is proved by clear and convincing evidence. In the
Matter of D.L.B., 118 S.W.3d 360, 367 (Tenn. 2003).

       Because the decision to terminate parental rights affects fundamental
constitutional rights and carries grave consequences, courts must apply a higher standard
of proof when adjudicating termination cases. Santosky, 455 U.S. at 766–69. A court
may terminate a person’s parental rights only if (1) the existence of at least one statutory
ground is proved by clear and convincing evidence and (2) it is shown, also by clear and
convincing evidence that termination of the parent’s rights is in the best interest of the
                                             3
child. Tenn. Code Ann. § 36-1-113(c); In re Adoption of A.M.H., 215 S.W.3d at 808–09;
In re Valentine, 79 S.W.3d 539, 546 (Tenn. 2002). In light of the heightened standard of
proof in these cases, a reviewing court must adapt the customary standard of review set
forth by Tenn. R. App. P. 13(d). In re M.J.B., 140 S.W.3d 643, 654 (Tenn. Ct. App.
2004). As to the court’s findings of fact, our review is de novo with a presumption of
correctness unless the evidence preponderates otherwise, in accordance with Tenn. R.
App. P. 13(d). Id. We must then determine whether the facts, “as found by the trial court
or as supported by the preponderance of the evidence, clearly and convincingly establish
the elements” necessary to terminate parental rights. Id. In this regard, clear and
convincing evidence is “evidence in which there is no serious or substantial doubt about
the correctness of the conclusions drawn from the evidence” and that “produces a firm
belief or conviction in the fact-finder’s mind regarding the truth of the facts sought to be
established.” In re Alysia S., 460 S.W.3d 536, 572 (Tenn. Ct. App. 2014) (internal
citations omitted).

III. DISCUSSION

       In the order terminating Father’s parental rights, the court made extensive findings
of fact relative to: the dependency and neglect proceeding, including the creation of the
permanency plan and Father’s obligations under the plan; Father’s criminal history,
incarceration, and parole; his involvement with DCS and his substance abuse during his
parole; and the condition of the children in foster care and Father’s visitation with them.
On the basis of those findings, the court terminated Father’s rights on the grounds of
substantial noncompliance with the permanency plan and abandonment by engaging in
conduct that evidenced Father’s wanton disregard for the welfare of his children.5 We
have reviewed the evidence cited by the court in the order as well as that cited by the
parties in the briefs and, as more fully discussed infra, have determined that there is clear
and convincing evidence in support of the findings. We proceed to address whether the
findings support the grounds for termination.

       A. Substantial Noncompliance

       Once children have come into the custody of DCS, a ground for termination is
“substantial noncompliance by the parent or guardian with the statement of
responsibilities in a permanency plan pursuant to the provisions of title 37, chapter 2, part
4.” Tenn. Code Ann. § 36-1-113(g)(2). The Tennessee Supreme Court has observed that:

       A parent’s rights may be terminated for her substantial noncompliance with
       the responsibilities contained in a permanency plan, Tenn. Code Ann. § 36–
       1–113(g)(2), so long as the plan requirements are “reasonable and related to

5
   The court did not make a determination as to the grounds of abandonment by failure to support or
failure to visit.
                                                4
       remedying the conditions which necessitate[d] foster care placement.” In re
       Valentine, 79 S.W.3d 539, 547 (Tenn. 2002). Determining whether a parent
       has substantially complied with a permanency plan involves more than
       merely counting up the tasks in the plan to determine whether a certain
       number have been completed and “going through the motions” does not
       constitute substantial compliance. Id.

In re Carrington H., 483 S.W.3d 507, 537 (Tenn. 2016), cert. denied sub nom. Vanessa
G. v. Tenn. Dep’t. of Children’s Servs., 137 S. Ct. 44, 196 L. Ed. 2d 28 (2016).
Elaborating on this ground in In re M.J.B., this Court stated that “[t]rivial, minor, or
technical deviations from a permanency plan’s requirements will not be deemed to
amount to substantial noncompliance.” 140 S.W.3d at 656–57 (citing In re Valentine, 79
S.W.3d at 548; Dep’t. of Children’s Servs. v. C.L., No. M2001-02729-COA-R3-JV, 2003
WL 22037399, at *18 (Tenn. Ct. App. Aug. 29, 2003)). Whether there has been
substantial noncompliance with a permanency plan is a question of law, reviewed on
appeal de novo with no presumption of correctness. In re Valentine, 79 S.W.3d at 548.

       With respect to this ground, the court held:

              Based upon the above factual findings, the court finds that the
       Department has established by clear and convincing evidence grounds for
       termination as alleged in its petition based upon substantial noncompliance
       with the obligation under the permanency plan of October 21, 2015
       (Exhibit 15). [Father]’s principal obligations under the plan w[ere] to
       address his substance abuse issues and remain out of trouble. He testified
       that he has had a substance abuse problem since he was in his early teens[6]
       and in fact began to abuse drugs, according to his testimony, as soon as he
       was released from prison. [Father] failed to provide documentation of his
       purported treatment of this problem while in prison in 2014-2015. In
       January when he failed his drug test with his parole officer and again with
       DCS, he was provided with information for a treatment program near to
       where he lived that was free of charge. Furthermore, he did not follow the
       rules of his probation. In addition to the failed drug test, he incurred
       charges for driving on a revoked license in December, 2015 and then
       ultimately was charged with a string of crimes in February 2016, which
       included theft of property (two counts) , burglary of a motor vehicle (two
       counts), vandalism, illegal possession of a weapon, and aggravated
       burglary. [Father]’s new charges have not been adjudicated, but he has 10
       months more to serve on his prior felony convictions as the result of a
       parole violation. [Father]’s failure to address this single issue has resulted

6
 The testimony in the record does not support the finding that Father has abused drugs since his
“early teens”; however, Father admitted he has a drug problem.
                                               5
         in a major setback to his reunification with these children. Furthermore, the
         court finds at the time he was incarcerated this last time in February 2016
         he had made no meaningful progress on his remaining obligations — to
         obtain housing, legal employment, and learning to parent the children.

       The October 2015 permanency plan required Father to pay support, once an
amount was set by the court;7 have a legal source of income and provide verification of
employment to DCS; follow all rules of his parole; not engage in illegal activities or
obtain new charges; complete a parenting class and provide DCS with a certificate of
completion; obtain safe and stable housing; complete an alcohol and drug assessment;
submit to and pass all random drug screens; obtain an appropriate written transportation
plan; and develop an appropriate support system. With respect to those obligations, we
note that the court found that “the most significant obligations for [Father] to address
concerned his substance abuse problems and avoid[ing] further criminal activity which
would curtail his liberty.” The factual findings in the holding quoted above are supported
by the testimony of Ms. Dartis, Mr. Coure, and Father and support the determination that
Father failed to substantially comply with the parenting plan.

       Father argues that he “substantially complied with the requirements when viewing
them in totality and in light of the severe indigency of [Father].” Specifically, he argues
that he “made reasonable efforts to address his substance abuse after being released from
prison in September 2015” and that he “substantially complied with the requirements of
employment, housing, and visitation.” The record belies his argument. Contrary to his
contention, the evidence shows that, while the permanency plan was in effect, Father
used drugs, did not go to an alcohol and drug assessment because he was “strung out,”
failed drug tests, lived in places that were not suitable for his children, and violated the
terms of his parole when he was charged with numerous offenses in the five months he
was not incarcerated. Further, while DCS set up weekly therapeutic visitation with the
youngest child, Father participated only five times.

      The holding that Father failed to substantially comply with the requirements of the
permanency plan is supported by clear and convincing evidence, and we affirm the
termination of his parental rights on this ground.

         B. Wanton Disregard

       Tennessee Code Annotated § 36-1-113(g)(1) designates abandonment, as defined
at section 36-1-102, as a ground for terminating parental rights. Tennessee Code
Annotated § 36-1-102 defines “abandonment” as “engag[ing] in conduct prior to
incarceration that exhibits wanton disregard for the welfare of the child.” Tenn. Code
Ann. § 36-1-102(1)(A)(iv); In re Audrey S. 182 S.W.3d at 865. This court has stated that

7
    The record does not show that an order of support was entered.
                                                 6
Tennessee Code Annotated § 36-1-102(1)(A)(iv) “reflects the commonsense notion that
parental incarceration is a strong indicator that there may be other problems in the home
that threaten the welfare of the child.” In re Audrey S., 182 S.W.3d at 866. Although
“[a] parent’s decision to engage in conduct that carries with it the risk of incarceration is
itself indicative that the parent may not be fit to care for the child,” incarceration alone
does not satisfy the test for abandonment under section 36-1-102(1)(A)(iv). Id. To
sustain the ground, the court must find “by clear and convincing evidence, that the
parent’s pre-incarceration conduct displayed a wanton disregard for the welfare of the
child.” Id. Accordingly, a parent’s incarceration is “a triggering mechanism” that allows
the court to “take a closer look at the child’s situation to determine whether the parental
behavior that resulted in incarceration is part of a broader pattern of conduct that renders
the parent unfit or poses a risk of substantial harm to the welfare of the child.” Id.

       The pre-incarceration conduct referred to in Tennessee Code Annotated § 36-1-
102(1)(A)(iv) “is not limited to acts during the four-month period immediately preceding
the incarceration.” In re Jeremiah T., No. E2008-02099-COA-R3-PT, 2009 WL
1162860, at *8 (Tenn. Ct. App. Apr. 30, 2009) (citing In re Audrey S., 182 S.W.3d at
871). “It is well-established that probation violations, repeated incarceration, criminal
behavior, substance abuse, and the failure to provide adequate support or supervision for
a child can, alone or in combination, constitute conduct that exhibits a wanton disregard
for the child’s welfare.” In re C.L.D., No. M2008-02805-COA-R3-PT, 2009 WL
1684667, at *6 (Tenn. Ct. App. June 15, 2009) (citing In re Audrey S., 182 S.W.3d at
868).

       Regarding this ground, the court held as follows:

       Based upon clear and convincing evidence presented to this court, [Father]
       has engaged in a pattern of conduct that evidences a wanton disregard for
       the welfare of the children. . . . Here, it is clear that [Father’s] conduct
       since the birth of each child exhibits a wanton disregard for his children’s
       welfare. Pursuant to the dictates of In Re Anthony R., No. M2014-01753-
       COA-R3-PT[, 2015 WL 3611244, at *3] (Tenn. [Ct.] App., June 9, 2015)
       the court limits its inquiry to the father’s conduct since the birth of each
       child. It appears that since the birth of Casyn in January 2010, the child’s
       father has been the subject of 34 separate criminal charges or violations of
       conditions of release that have resulted in confinement in the Coffee
       County Jail. (See Exhibits 13 & 16) Since Cayden’s birth there have been
       21 such events. As discussed above, he received five years of TDOC
       confinement in February 2014 and is now subject to return to the
       penitentiary as the result of a parole violation; and he faces significant
       imprisonment on charges that accrued in February, 2016. Additionally,
       [Father] has continued to abuse drugs once he was released from prison last
       fall. He has not visited the children with great regularity despite the
                                             7
        opportunity to do so in the months he was not incarcerated. He has at best
        made minimal progress on the goals of the permanency plan. From the
        totality of the evidence before the court, [Father] has since the birth of each
        of his children engaged in a pattern of behavior that exhibits a wanton
        disregard for the welfare of his children and a disregard for his
        responsibilities as a parent.

        Father does not dispute the factual findings contained in this holding but argues
that his offenses “are mainly property crimes and misdemeanor drug offenses that would
not necessarily endanger the safety of the children” and therefore are “not sufficient for a
showing that [Father] has engaged in ‘wanton disregard.’” We do not agree. Father’s
criminal record contains seventeen convictions from 2009 to 2014, eight arrest warrants
for offenses he allegedly committed in December 2015 and February 2016; the trial
record also includes a document titled “Inmate Charge History: Coffee County Sheriffs
Department” dated December 31, 2013, which contains 24 entries compiling all the
charges Father has faced from 2008 through 2013.8

       Casyn was born in January 2010, and Cayden was born in November 2012. The
record is clear and convincing that, throughout these children’s lives, Father has engaged
in criminal conduct, substance abuse, and other reckless behavior; he was incarcerated
from February 2014 to September 2015 and from February 2016 through the time of trial;
and that because of his conduct and behavior, he has been unable to establish a stable
father-child relationship with his children. We affirm the holding that Father has engaged
in conduct prior to his incarceration in February 2016 that evidenced a wanton disregard
for the welfare of Casyn and Cayden.

        C. Best Interest

        Once a ground for termination has been proven by clear and convincing evidence,
the trial court must then determine whether it is in the best interest of the child for the
parent’s rights to be terminated, again using the clear and convincing evidence standard.
In re Valentine, 79 S.W.3d at 546. The legislature has set out a list of factors at
Tennessee Code Annotated section 36-1-113(i) for the courts to follow in determining the


8
  Despite Father’s insistence that his convictions have been mainly for property crimes and misdemeanor
drug offenses, the record shows that he has been convicted and incarcerated for the following offenses:
seven counts of felony burglary of a motor vehicle; felony theft of property; misdemeanor theft of
property; felony possession of a weapon by a convicted felon; misdemeanor domestic violence; and five
convictions for misdemeanor distribution of marijuana. Further, Father incurred numerous charges since
his parole in September 2015, including being arrested in December 2015 for driving on a revoked or
suspended license, and in February 2016 for theft of property, two counts of burglary of a motor vehicle,
vandalism, illegal possession of a weapon, and aggravated burglary.

                                                   8
child’s best interest.9 The list of factors in the statute “is not exhaustive, and the statute
does not require every factor to appear before a court can find that termination is in a
child’s best interest.” In re S.L.A., 223 S.W.3d 295, 301 (Tenn. Ct. App. 2006) (citing
Tenn. Dep’t. of Children’s Servs. v. T.S.W., No. M2001-01735-COA-R3-CV, 2002 WL
970434, at *3 (Tenn. Ct. App. May 10, 2002); In re I.C.G., No. E2006-00746-COA-R3-
PT, 2006 WL 3077510, at *4 (Tenn. Ct. App. Oct. 31, 2006)). As we consider this issue,
we are also mindful of the following instruction in White v. Moody:

          [A]scertaining a child’s best interests in a termination proceeding is a fact-
          intensive inquiry requiring the courts to weigh the evidence regarding the
          statutory factors, as well as any other relevant factors, to determine whether
          irrevocably severing the relationship between the parent and the child is in
          the child’s best interests. The child’s best interests must be viewed from
          the child’s, rather than the parent’s, perspective.

171 S.W.3d 187, 193-94 (Tenn. Ct. App. 2004) (internal citations and footnote omitted).

9
    The factors at Tenn. Code Ann. § 36-1-113(i) are:

          In determining whether termination of parental or guardianship rights is in the best
          interest of the child pursuant to this part, the court shall consider, but is not limited to, the
          following:

          (1) Whether the parent or guardian has made such an adjustment of circumstance,
          conduct, or conditions as to make it safe and in the child’s best interest to be in the home
          of the parent or guardian;
          (2) Whether the parent or guardian has failed to effect a lasting adjustment after
          reasonable efforts by available social services agencies for such duration of time that
          lasting adjustment does not reasonably appear possible;
          (3) Whether the parent or guardian has maintained regular visitation or other contact with
          the child;
          (4) Whether a meaningful relationship has otherwise been established between the parent
          or guardian and the child;
          (5) The effect a change of caretakers and physical environment is likely to have on the
          child’s emotional, psychological and medical condition;
          (6) Whether the parent or guardian, or other person residing with the parent or guardian,
          has shown brutality, physical, sexual, emotional or psychological abuse, or neglect
          toward the child, or another child or adult in the family or household;
          (7) Whether the physical environment of the parent’s or guardian’s home is healthy and
          safe, whether there is criminal activity in the home, or whether there is such use of
          alcohol, controlled substances or controlled substance analogues as may render the parent
          or guardian consistently unable to care for the child in a safe and stable manner;
          (8) Whether the parent’s or guardian’s mental and/or emotional status would be
          detrimental to the child or prevent the parent or guardian from effectively providing safe
          and stable care and supervision for the child; or
          (9) Whether the parent or guardian has paid child support consistent with the child
          support guidelines promulgated by the department pursuant to § 36-5-101.

                                                         9
In addressing the best interest determination, the trial court found:

12.     The children have remained in the same foster home since they were
removed from their mother’s care in December, 2013. The children had
significantly elevated needs at the time they came into custody; one of the
children required extensive dental surgery and there was reportedly
significant developmental delays in both children. Cayden has a significant
asthma problem. Casyn has very problematic behavior issues. He has been
diagnosed recently with benign Rolandic epilepsy, which is a neurological
disorder that affects behavior. The case manager testified that the child has
an unusual fixation with death, threatened animals and intentionally let a
dog out of captivity resulting in its being hit by a car. The child has
intentionally caused flooding in the foster home and has urinated in dishes
throughout the house...Vanderbilt’s Center of Excellence had been utilized
by DCS for assistance in managing the child’s behavior. He has had
significant problems in school this past year. Casyn’s emotional status has
been so precarious that the child’s therapist stated the child was not ready
for visits with his father, and visits were not to occur until [Father]
participated in family counseling with the child. The child has had
improved behavior since being medicated for the epilepsy. The court finds
that the children need a significant amount of structure and attention to their
needs. The foster parents have adopted other children, and the foster mother
is a stay-at-home parent and are willing to adopt these children.
***
15.     The court finds that termination of [Father’s] parental rights to the
children Casyn [B.] and Cayden [M.] is in the best interests of the children
based upon clear and convincing evidence. In accordance with TCA 36-1-
113(i) the court finds the following factors supportive of this finding:

   a.      [Father] has not made an adjustment in his circumstances to
   make it safe for the children to return to his care, despite reasonable
   efforts provided by DCS.
   b.      [Father] has no home in which to care for the children, and
   will remain incarcerated for a significant amount of time to come.
   Upon his release from prison he has no prospects of a suitable home
   or family member to take him in.
   c.      [Father] has a long history of criminal activity and substance
   abuse to which the children would be exposed if returned to his care.
   d.      There is no meaningful relationship between [Father] and his
   children.
   e.      Due to the children’s significant needs for a stable home
   environment, changing placement at this time from the foster will
                                      10
          have a detrimental effect on the children. The court does not foresee
          this changing in the near future.
          f.     [Father’s] substance abuse would prevent him from safely
          caring for the children and preventing them from further harm.
          g.     The foster parents would provide a safe and permanent
          placement based upon their past history and their expressed intention
          to adopt the children if allowed.

       Father does not assert that any of the court’s factual findings are unsupported by
the record. Upon our review, we conclude that the evidence in the record supports these
findings.

       Father argues on appeal that “he was able to meet the majority of the permanency
plan requirements” and that “[h]e has made efforts over the pendency of the action to
show that it would be in the best interests of the children to be reunified with [him].” We
disagree with Father’s characterization of his actions while out of prison. As stated
previously, Father’s life post-incarceration has been punctuated with substance abuse and
criminal conduct, and he did not substantially comply with the permanency plan.
Meanwhile, Casyn and Cayden are thriving in a structured foster home where their
significant mental, physical, and emotional needs are being met. The evidence clearly
and convincingly supports the conclusion that termination of Father’s rights is in the best
interests of Casyn and Cayden.

IV. CONCLUSION

       For the foregoing reasons, we affirm the termination of Father’s parental rights.




                                                 RICHARD H. DINKINS, JUDGE




                                            11